Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2022 were filed after the mailing date of the application on 8/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed December 13, 2021.  Claims 1-4, 7, 9-11, 14-15 and 18 were amended, claims 5-6, 8, 12-13, 17 and 19-20 were left as previously presented and claim 16 has been canceled.  Claims 1-15 and 17-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on April 12, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered and persuasive. Therefore, the 35 USC 101 of claims 1-15 and 17-20 has been withdrawn.
	Applicant’s arguments with respect to the 35 USC 102/103 rejection of claims 1-20 has been considered but are moot in view of the new grounds of rejection under 103 below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheily et al. referred herein as Sheily (U.S. Patent Application Publication No. 2017/0083967) in view of Anderson (U.S. Patent Application Publication No. 2015/0371183).
As to claims 1 and 14, Sheily teaches a method and system comprising:
receiving, by a logistics management server, logistics address information from a terminal for a delivery item; (para. 117, 80-81 and 40); 
obtaining, by the logistics management server, a logistics platform setting factor, and determining, according to the logistics platform setting factor, a logistics platform corresponding to the logistics address information; (para. 117, 80-81 and 40); 
obtaining, by the logistics management server, a logistics label identifier corresponding to the logistics platform, (para. 117, 80-81 and 40)
sending, by the logistics management server, the logistics label information to the terminal (para. 111-113).
Sheily does not teach:
generating an address segment identifier corresponding to the logistics address information, and generating, according to the logistics label identifier and the address segment identifier, the logistics label information, wherein the address segment identifier comprises an identifier used to identify an address class of the logistics address information to perform address classification transportation on the delivery item according to the logistics address information
However, Anderson teaches:
generating an address segment identifier corresponding to the logistics address information, and generating, according to the logistics label identifier and the address segment identifier, the logistics label information, wherein the address segment identifier comprises an identifier used to identify an address class of the logistics address information to perform address classification transportation on the delivery item according to the logistics address information; (para 52-54, show that the system determines inbound and outbound shipments (i.e. classification) in order to generate identifiers)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate identifiers based on label address class in Sheiley as taught by Anderson. Motivation to do so comes from the knowledge well known in the art that doing so organizes the system and make it easier to track shipments using the generated identifiers. 
As to claims 2 and 15, Sheiley in view of Anderson teach all the limitations of claims 1 and 14 as discussed above. 
Sheily further teaches:
wherein the address segment identifier is generated according to an address segmentation rule, and corresponds to a logistics site or a delivery person. (para. 114-116).
As to claims 3 and 17, Sheiley in view of Anderson teach all the limitations of claims 1 and 14 as discussed above. 
Sheily further teaches:
wherein, by the logistics management server, the obtaining the logistics label identifier corresponding to the logistics platform comprises: determining a logistics platform server corresponding to the logistics platform; sending an identifier request to the logistics platform server; and receiving the logistics label identifier from the logistics platform server according to the identifier request (para. 123-124).
As to claims 4 and 18, Sheiley in view of Anderson teach all the limitations of claims 1 and 14 as discussed above. 
Sheily further teaches:
wherein, by the logistics management server, the obtaining the logistics platform setting factor comprises at least one of: obtaining a preset logistics platform setting factor, and receiving a logistics platform setting factor from the terminal (para. 80-83).
As to claims 5 and 19, Sheiley in view of Anderson teach all the limitations of claims 1 and 14 as discussed above. 
Sheily further teaches:
wherein the logistics platform setting factor comprises one or more setting factors including: a matching degree between coverage of a logistics platform and the logistics address information, a priority of a logistics platform, a quality of service index of a logistics platform, and a cost index of a logistics platform (para. 33-34 and 80-83).
As to claims 6 and 20, Sheiley in view of Anderson teach all the limitations of claims 5 and 19 as discussed above. 
Sheily further teaches:
wherein the quality of service index of a logistics platform comprises one or more quality indices including: a delivery time and a service feedback index of a logistics platform (para. 33-34 and 80-83).
As to claim 7, Sheily teaches a method for obtaining logistics label information, applied to a terminal, comprising: 
sending, by the terminal, logistics address information to a logistics management server (para. 40, 80-81 and 117); 
receiving, by the terminal, the logistics label information from the logistics management server (para. 40, 80-81 and 117); and 
wherein the logistics label information is generated according to a logistics label identifier and the address segments identifier, the logistics label identifier corresponds to a logistics platform (para. 111-113).
Sheily does not teach:
the address segment identifier comprises an identifier used to identify an address class of the logistics address information to perform address classification transportation on the delivery item according to the logistics address information.
However, Anderson teaches:
the address segment identifier comprises an identifier used to identify an address class of the logistics address information to perform address classification transportation on the delivery item according to the logistics address information. (para 52-54)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate identifiers based on label address class in Sheiley as taught by Anderson. Motivation to do so comes from the knowledge well known in the art that doing so organizes the system and make it easier to track shipments using the generated identifiers. 
As to claim 8, Sheily in view of Anderson teach all the limitations of claim 7 as discussed above. 
Sheiley further teaches:
wherein the logistics platform is determined according to a logistics platform setting factor and corresponds to the logistics address information (para. 114-116).
As to claim 9, Sheily in view of Anderson teach all the limitations of claim 8 as discussed above. 
Sheiley further teaches:
Sending, by the terminal, the logistics platform setting factor to the logistics management server (para. 123-124).
As to claim 10, Sheily in view of Anderson teach all the limitations of claim 7 as discussed above. 
Sheiley further teaches:
printing, by the terminal, after receiving the logistics label information from the logistics management server, a logistics label via a printing device; wherein the logistics label is printed with the logistics label information (para. 111-113).
As to claim 11, Sheily in view of Anderson teach all the limitations of claim 7 as discussed above. 
Sheiley further teaches:
wherein the logistics label information is generated according to the logistics label identifier and the address segment identifier corresponding to the logistics address information (para. 80-83).
As to claim 12, Sheily in view of Anderson teach all the limitations of claim 7 as discussed above. 
Sheiley further teaches:
wherein the logistics platform setting factor comprises one or more setting factors including: a matching degree between coverage of a logistics platform and the logistics address information, a priority of a logistics platform, a quality of service index of a logistics platform, and a cost index of a logistics platform (para. 33-34 and 80-83).
As to claim 13, Sheily in view of Anderson teach all the limitations of claim 12 as discussed above. 
Sheiley further teaches:
wherein the quality of service index of a logistics platform comprises one or more quality indices including: a delivery time and a service feedback index of a logistics platform (para. 33-34 and 80-83).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628